Order entered September 2, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00306-CV

                                    ERIC DRAKE, Appellant

                                                 V.

                           STEPHEN WALKER, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06774-D

                                             ORDER
       Before the Court is appellant’s letter dated August 30, 2016 requesting that the clerk’s

record be “updated.” We construe appellant’s letter as a motion to supplement the clerk’s

record. Appellant contends four vacation letters and an exhibit to his motion to reinstate are

missing from the clerk’s record. We DENY the motion with respect to the four vacation letters.

The four letters are included in the clerk’s record as follows:

       1.      August 10, 2015 letter is in volume 2 at page 313;

       2.      November 12, 2015 letter is in volume 2 at page 487;

       3.      November 20, 2015 letter is in volume 2 at page 488; and

       4.      December 22, 2015 letter is in volume 2 at page 505.
       Appellant contends Exhibit D to his motion to reinstate is omitted from the clerk’s record

and that the exhibit is attached to his file-stamped copy of the motion. Attached to the motion to

reinstate in the clerk’s record is a page labeled “Exhibit ‘D’ Copy of Plaintiffs [sic] Medical

Report.” However, no medical report is attached. We GRANT the motion to the extent that we

ORDER Dallas County Clerk John Warren to file, by SEPTEMBER 16, 2016, either (1) a

supplemental clerk’s record containing the motion to reinstate with the medical report attached to

Exhibit D or (2) written verification that the motion to reinstate filed with the clerk’s office

contained the cover page for Exhibt D but not the actual exhibit - the medical report.

       We GRANT appellant’s August 29, 2016 “Motion to Stay Appeal and Time to File

Original Brief” to the extent that we extend the deadline for appellant’s brief to MONDAY,

NOVEMBER 7, 2016.

       We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren,

appellant, and counsel for appellees.



                                                     /s/     CRAIG STODDART
                                                             JUSTICE